Mr. Justice Dunn delivered the opinion of the court: On May 3, 1911, the appellants, as legal voters of Penn township, in Shelby county, filed a petition in the county court to contest the election, on April 4, 1911, of E. R. Harper to the office of supervisor. A summons was issued returnable on May 15, 1911. O11 May 25 the court ordered this summons quashed and a new summons issued. At the June term, to which the second summons was returnable, the court ordered it quashed and dismissed the petition after refusing to allow an amendment. The petitioners appeal, and assign for error the quashing of the two summonses, the refusal to allow an amendment and the dismissal of the petition. The clerk has included in his record recitals that motions were made to quash each summons, to amend the petition and to dismiss the petition, and that the petitioners excepted to the action of the court on each motion and to the dismissal of the petition. What purports to be a bill of exceptions appears in the transcript, but it makes no reference to any action of the court or to any exception. It consists only of copies of five written motions and nothing else, and contains no statement that the court acted upon them in any way. It has been repeatedly held that the decision of the court upon a motion does not become a part of the record unless included in a bill of exceptions. The rule is inflexible that the action of the court on motions of this character cannot be considered on appeal unless preserved, together with an exception thereto, in a bill of exceptions. It is immaterial that the recitals in the orders entered by the clerk show exceptions. They can only become a part of the record by being incorporated in the bill of exceptions, and the clerk’s recitals in that respect are of no legal effect. Snell v. Trustees M. E. Church, 58 Ill. 290; Thompson v. White, 64 id. 314; Gould v. Howe, 127 id. 251; Chicago, Rock Island and Pacific Railway Co. v. Town of Calumet, 151 id. 512; Gaynor v. Hibernia Savings Bank, 166 id. 577; People v. Chicago and Northwestern Railway Co. 200 id. 289; Town of Scott v. Artman, 237 id. 394. The record presents no question on which we can pass. Judgment affirmed.